Title: Thomas Jefferson to William H. Crawford, 29 February 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Monticello Feb. 29. 16.
          
          I take the liberty of quoting to you the passage of a letter I have recieved from a mr John Bradbury of New York, as follows. ‘I notice in the reports of the proceedings of Congress that a road is in contemplation from St Louis to the Northern boundary of Louisiana; for the laying out of which Commrs are to be appointed. I am well acquainted with a considerable portion of the country from St Louis to the Arkansas, have recieved a Mathematical education, and have a competent knowledge of surveying. in the geological part of mineralogy and the external characters of fossils, I am not less versed than in botany. as the road will assuredly pass thro’ a mineral country, if a mineralogical report would be desirable in addition to the survey, I might, if employed, furnish it. should I be honored with an appointment, in this business, or farther in the interior (which I should prefer) I pledge my self Etc.’ and he adds a request that I would state to the government what I know of him. mr Bradbury is an Englishman, a man of science particularly in Botany & natural history. he was at the head of a great weaving establishment in Liverpool, which the pressure of their taxes obliged him to break up. desirous of coming to this country to seek an establishment, he got an appointment from the Linnean society of Liverpool to botanize for them in Louisiana. he came over in 1809. or 1810. brought me a letter of strong recommendation from mr Roscoe, staid with me about 3. weeks and went to the Westward, ascended the Missouri with a trading party, on researches in botany & natural history. latterly he has been engaged with a manufacturing company to the Eastward. he is a very modest and learned man, and I believe of great worth. in stating to you what I know of him you will be so good as to consider me merely as a witness without interest or desire, & to do in it what is best for the public.
          While at Paris you honored me with a letter of June 16. 1814. which I answered Feb. 14. 1815. and sent to the office of the Secy of state with a request to mr Graham, as we had expectations of your return, to forward, or retain & deliver it here, according to his knolege of your movements. I hope you recieved it; and I now mention it lest any miscarriage which might have happened to it should be imputed to me as an inattention of which my esteem for you renders me incapable; and I pray you now to accept the assurance of my great respect
          Th: Jefferson
        